DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 27, 2021, has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The prior art to Majima et al. (US Publication 2002/0018934) is relied upon herein to disclose the material of the barrier layer.



Terminal Disclaimer
The terminal disclaimer filed on August 27, 2021, disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 10,714,271 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


1.	Claims 1, 3, 4, and 7-11 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Philpott et al. (US Patent 4,208,699) in view of Shinozaki et al. (US Patent 6,585,915) and in further view of Majima et al. (US Publication 2002/0018934) and in further view of Kawai et al. (US Publication 2004/0142190) and in further view of Uchimura et al (US Patent 7,605,271).
In re claim 1, Philpott discloses an energy storage cell (18 – Figure 1, col.4 l.30) and an electrolyte (Abstract, col.3 ll.23-25, Claim 1) within an hermetically sealed housing (12, 16 – Figure 1, col.4 ll.43-44, col.7 ll.32-42), the cell electrically coupled to a positive contact and a negative contact (28, 30 – Figure 1, Figure 2, col.4 l.50, col.4 ll.35-40), wherein the ultracapacitor is configured to operate at a temperature within a temperature range between about 80 degrees Celsius to about 210 degrees Celsius (col.4 ll.4-10, col.8 ll.3-30, Claim 1).
Philpott does not disclose the housing comprising an interior with at least a portion that exhibits a lower reactivity with the electrolyte than a reactivity of the housing, wherein the portion that exhibits low reactivity comprises a barrier and a coating disposed thereon, wherein the barrier comprises polytetrafluoroethylene, perfluoroalkoxy, fluorinated ethylene propylene (FEP or ethylene tetrafluoroethylene (ETFE). 
Wherein the positive electrode and negative electrode each comprise energy storage media disposed onto a respective current collector and the positive and negative electrode are separated from each other by a separator, 
Wherein a total concentration of moisture within the housing is below 1,000 ppm, the total concentration of halide ions is below 1,000 ppm, the total concentration of metallic species is below 1,000 ppm, and the total concentration of impurities from solvents and electrolyte precursors is below 1,000 ppm. 
Shinozaki discloses Wherein the positive electrode and negative electrode each comprise energy storage media disposed onto a respective current collector and the positive and negative electrode are separated from each other by a separator (col.1 ll.24-36).
It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the well-known capacitor structure as described by Shinozaki to provide for a working electrochemical coin-shaped cell.
Majima discloses a housing for an electrochemical device comprising an interior with at least a portion that exhibits a lower reactivity with the electrolyte than a reactivity of the housing, wherein the portion that exhibits low reactivity comprises a barrier and a coating disposed thereon, wherein the barrier comprises polytetrafluoroethylene, perfluoroalkoxy, fluorinated ethylene propylene (FEP or ethylene tetrafluoroethylene (ETFE) (¶74-77).
It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate housing materials as described by Majima to provide for a case having improved impermeability to water and resistance to electrolytic solutions (¶75-76: Majima). 
Kawai discloses minimizing the moisture content within the housing for the purposes of preventing deterioration of the cell (¶4). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the moisture prevention characteristics as described by Kawai to achieve a moisture content of below 1,000 ppm,  since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
	Uchimura discloses a total concentration of halide ions is below 1,000 ppm and a total concentration of metallic species is below 1,000 ppm (col.1 l.66 – col.2 l.3, col.5 ll.1-6)
	It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the teaching of reducing halide ions and metallic species to provide for an electrolyte of high purity and improved performance.
Uchimura does not explicitly disclose the total concentration of impurities from solvents and electrolyte precursors is below 1,000 ppm. However, Uchimura discloses reducing all impurities in an electrolyte for the purposes of improving the performance of an electrochemical device (Abstract, col.1 ll.17-24). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the teaching of reducing impurities from solvents and electrolyte precursors as described by Uchimura to achieve a higher performing electrochemical cell,  since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
	In re claim 3, Philpott in view of Shinozaki and in further view of Majima and in further view of Kawai and in further view of Uchimura discloses the energy storage device of claim 1, as explained above. Philpott does not disclose wherein the portion that exhibits low reactivity comprises a layer of electrically insulative material.
	Kawai discloses wherein the portion that exhibits low reactivity comprises a layer of electrically insulative material (¶22-26).
It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate housing structure as described by Kawai to provide for a case having improved impermeability to moisture, heat sealing characteristics, and prevention of corrosion (¶18 – Kawai). 
In re claim 4, Philpott in view of Shinozaki and in further view of Majima and in further view of Kawai and in further view of Uchimura discloses the energy storage device of claim 3, as explained above. Philpott does not disclose the electrically insulative material comprises a polymer based material.
Kawai discloses the electrically insulative material comprises a polymer based material (¶23-26).
It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate housing structure as described by Kawai to provide for a case having improved impermeability to moisture, heat sealing characteristics, and prevention of corrosion (¶18 – Kawai). 
In re claim 7, Philpott in view of Shinozaki and in further view of Majima and in further view of Kawai and in further view of Uchimura discloses the energy storage device of claim 1, as explained above. Philpott does not disclose 
the portion of the interior that exhibits low reactivity with the electrolyte is within a cap of the housing.  
Kawai discloses the portion of the interior that exhibits low reactivity with the electrolyte is within a cap of the housing (¶157-162; Note that the entire casing contains the layered structure. Therefore any portion involved in the sealing can be considered a cap).  
It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate housing structure as described by Kawai to provide for a case having improved impermeability to moisture, heat sealing characteristics, and prevention of corrosion (¶18 – Kawai). 
In re claim 8, Philpott in view of Shinozaki and in further view of Majima and in further view of Kawai and in further view of Uchimura discloses the energy storage device of claim 1, as explained above. Philpott does not disclose one of an ultracapacitor, an electrochemical battery and a lithium based battery.
Shinozaki discloses an apparatus capable of holding and delivering charge that is a ultracapacitor (Abstract, col.1 ll.24-36).
It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to employ a capacitor structure as taught by Shinozaki to provide for an element that is superior in performance. 
In re claim 9, Philpott in view of Shinozaki and in further view of Majima and in further view of Kawai and in further view of Uchimura discloses the energy storage device of claim 1, as explained above. Philpott does not disclose wherein the energy storage media has a water content less than 500 parts per million (ppm).
Kawai discloses minimizing the moisture content within the housing for the purposes of preventing deterioration of the cell (¶4). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the moisture prevention characteristics as described by Kawai to achieve a moisture content of below 500 ppm,  since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
In re claim 10, Philpott in view of Shinozaki and in further view of Majima and in further view of Kawai and in further view of Uchimura discloses the energy storage device of claim 1, as explained above. Philpott does not disclose the electrolyte comprises an ionic liquid comprising a cation and an anion. 
Uchimura discloses an electrolyte comprising an ionic liquid comprising a cation and an anion (col.1 l.66-col.2 l.3).
	It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the teaching of reducing halide ions and metallic species to provide for an electrolyte of high purity and improved performance.
In re claim 11, Philpott in view of Shinozaki and in further view of Majima and in further view of Kawai and in further view of Uchimura discloses the energy storage device of claim 1, as explained above. Philpott does not disclose the electrolyte comprises an ionic salt and a solvent.
Kawai discloses the electrolyte comprises an ionic salt and a solvent (¶160).
It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the electrolyte of desired conductivity to achieve a device of desired capacity.


Allowable Subject Matter
Claims 5-6 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The prior art does not teach (in combination with other claim limitations) the housing comprises a layered material with the interior comprising a layer of aluminum clad to an outer layer comprising an alloy. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARUN RAMASWAMY whose telephone number is (571)270-1962. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARUN RAMASWAMY/Primary Examiner, Art Unit 2848